DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended as follows:
1.	A method of determining a position of an object, the method comprising:
placing a device on the object;
aligning a reference feature of the object with a reference feature of the device, the device having a partial disc-shaped portion and the reference feature of the device comprising a triangular shaped corner formed by a first outer edge and a second outer edge of the device, the triangular shaped corner extending from the partial disc-shaped portion, wherein the corner has an angle of 90 degrees and the partial disc-shaped portion forms a three quarter-circular shape;
based on signals transmitted between at least one measurement point of the device and a further device, measuring a position of the at least one measurement point; and
determining the position of the object based on the measured position of the at least one measurement point and based on information on arrangement of the at least one measurement point in relation to the reference feature of the device.

Claim 5 has been canceled.

Claim 6 has been amended as follows:
6.	The method according to claim 1,
wherein the reference feature of the object comprises an outer corner of the object

Claim 10 has been amended as follows:
10.	A system, comprising:
a device to be placed on an object, the device comprising a reference feature configured to be aligned with a reference feature of the object and at least one measurement point, the device having a partial disc-shaped portion and the reference feature of the device comprising a triangular shaped corner formed by a first outer edge and a second outer edge of the device, the triangular shaped corner extending from the partial disc-shaped portion, wherein the corner has an angle of 90 degrees and the partial disc-shaped portion forms a three quarter-circular shape; 
a further device configured to receive signals sent from the at least one measurement point of the device and/or to send signals to the at least one measurement point of the device; and 
at least one processor configured to: 
based on the signals transmitted between the at least one measurement point and the further device, measure a position of the at least one measurement point; and 
determine a position of the object based on the measured position of the at least one measurement point and based on information on arrangement of the at least one measurement point in relation to the reference feature of the device.

Claim 20 has been amended as follows:
20.	A device, comprising:
a reference feature configured to be aligned with a reference feature of an object on which the device is placed, the device having a partial disc-shaped portion and the reference feature of the device comprising a triangular shaped corner formed by a first outer edge and a second outer edge of the device, the triangular shaped corner extending from the partial disc-shaped portion, wherein the corner has an angle of 90 degrees and the partial disc-shaped portion forms a three quarter-circular shape; and 
at least one measurement point having a known arrangement in relation to the at least one reference feature of the device and configured to send signals to a further device and/or to receive signals from a further device, 
wherein the signals are configured to enable measurement of a position of the at least one measurement point.
Authorization for this examiner's amendment was given in a telephone interview with Evan R. Sotiriou on August 26, 2022.

Allowable Subject Matter
Claim(s) 1-3, 6-14, 16-18, 20-22, and 24-28 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"wherein the corner has an angle of 90 degrees and the partial disc-shaped portion forms a three quarter-circular shape".
quoted from claim 10, in combination with the claim as a whole:
	"wherein the corner has an angle of 90 degrees and the partial disc-shaped portion forms a three quarter-circular shape".
quoted from claim 20, in combination with the claim as a whole:
	"wherein the corner has an angle of 90 degrees and the partial disc-shaped portion forms a three quarter-circular shape".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

      
                                                                                                                                                                                              
/BERNARR E GREGORY/Primary Examiner, Art Unit 3648